Citation Nr: 0020845	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for left inguinal 
hernia.  

3.  Entitlement to service connection for right inguinal 
hernia.

4.  Entitlement to service connection for a skin condition, 
which includes a cyst.  

5.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant served on active duty for training from 
November 1956 to May 1957 and active duty from August 1983 to 
March 1992.  He also had Army Reserve service.  

These matters are before the Board of Veterans Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claims for 
service connection for arthritis, residuals of a head injury, 
bilateral inguinal hernias, and a skin condition, which 
includes a cyst.  

In March 1995, the RO granted service connection for 
residuals of a right ankle fracture, chronic obstructive 
pulmonary disease (COPD), seborrheic dermatitis of the 
sternal area and a history of actinic keratosis.  The RO 
assigned a 10 percent rating for COPD and zero percent 
ratings for the other service-connected disabilities, 
effective March 30, 1992. 

In a June 2000 written presentation, the veteran's 
representative raised a claim for service connection for 
multiple joint arthralgia on the veteran's behalf.  This 
issue is referred to the RO for initial consideration and 
adjudication.   


FINDINGS OF FACT

1.  Arthritis of the joints was not shown during active 
service or during the initial post-service year, and the 
veteran has not presented or identified medical evidence 
showing current arthritis, including of the knees, wrists, 
ankles, or shoulders, and that such is related to service.  

2.  Bilateral inguinal hernia surgery scars were noted on 
acceptance into active service during the November 1982 
active duty entrance examination.  

3.  The service medical records do not show findings or 
diagnosis of a left inguinal hernia, and the veteran has not 
presented or identified medical evidence that currently shows 
a recurrent left inguinal hernia.  

4.  All relevant facts necessary for an equitable disposition 
of the issue of service connection for a right inguinal 
hernia have been obtained.  

5.  A recurrent right inguinal hernia was not noted during 
the veteran's period of active service; it was first noted in 
1996, about four years after active service, and was reported 
to have been present for "a good while."  

6.  The evidence clearly and unmistakably shows that any 
increase in severity of the veteran's preexisting right 
inguinal hernia during service was due to the natural 
progress of that condition.  

7.  On June 9, 1997, prior to the promulgation of a decision 
in the appeal, the veteran requested withdrawal of his 
Substantive Appeal on the issues of service connection for a 
skin condition, which includes a cyst, and residuals of a 
head injury.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a left inguinal hernia is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The veteran's right inguinal hernia preexisted entry into 
active service and this disorder was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 
1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1999).  

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issues of service connection for a skin 
condition, which includes a cyst, and residuals of a head 
injury have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original application for compensation 
in November 1992.  He reported that he had had arthritis from 
1976 to 1986 and a hernia in 1982.  

The evidence includes reports of periodic Army Reserve 
examinations with accompanying reports of medical histories, 
which are dated from December 1972 to October 1981.  No 
relevant history, complaints or abnormal findings were noted 
at the time of the December 1972 examination.  In his May 
1976 report of medical history the veteran reported having 
been advised to have hernia operations.  The examining 
physician noted possible hernia, bilaterally.  In his October 
1981 report of medical history the veteran again reported 
having been advised to undergo hernia correction.  The 
veteran also stated that he had been tested and treated for 
arthritis at two private hospitals in 1976 and that he had 
received periodic treatment for an arthritic condition.  
Physical examination revealed a large right inguinal hernia 
and a smaller left inguinal hernia.  

The evidence includes private medical records from R. W. 
Williams, M.D., which are dated from December 1973 to August 
1976.  In November 1975, the veteran was seen for complaints 
of episodic right shoulder pain and stiffness.  The 
impression was tendonitis.  In June 1976, the veteran 
complained of right-sided pain in the biceps tendon groove.  
He had involvement of multiple joints and periodic aching for 
which he was admitted for further evaluation and physical 
therapy.  In August 1976 he complained of soft tissue joint 
symptoms from the fingers to the shoulders and in the ankles.  
Dr. Williams noted drawing a sedimentation rate and 
requesting an appointment with a rheumatologist.  It was 
reported that the veteran had had a negative rheumatoid 
arthritis test while he was in the hospital.  

A November 1982 service entrance examination, which was 
performed for purposes of conversion to active military 
service, specifically notes that the veteran had bilateral 
hernia scars.  In his report of medical history the veteran 
reported that he had undergone hernia surgery at a private 
hospital in 1982.  He again reported a history of having been 
tested and treated for arthritis at two private hospitals in 
1976.  The veteran reported the same medical history in 
reports of medical history completed in November 1986, March 
1988, August 1988, February 1990 and May 1991.  On the 1988 
medial history form it was noted by a medical officer that 
the vetera had had bilateral herniorrhaphy "3 yrs ago."  On 
the February 1990 medical history form a medical officer 
noted that the veteran had had arthritic pain and swelling, 
referred to as being general, intermittent and chronic, for 
one to five years.   The November 1986, March 1988, August 
1988, February 1990 and May 1991 physical examination reports 
do not reflect findings or diagnoses of arthritis or a 
recurrent hernia.  In late February 1992 the veteran elected 
not to undergo a medical examination prior to separation from 
active service.  

Private medical records show that Dr. Williams saw the 
veteran in February 1987 for a right ankle fracture.  X-ray 
examination confirmed a probable nondisplaced lateral 
malleolar fracture.  His treating orthopedic surgeon 
determined that the veteran had a hairline fracture through 
distal fibula, treated with a cast.  This cast was removed in 
March 1987. 

Private medical records show Dr. Williams saw the veteran in 
March 1994 for left anterior chest pain.  A history of a 
prior bilateral inguinal hernia repair was noted and physical 
examination showed a reducible right inguinal hernia.  The 
diagnosis was reducible right inguinal hernia.  

On a VA joints examination in September 1994 the veteran 
related a history of having sustained the right ankle 
fracture in February 1987.  The VA examiner performed a 
physical examination.  X-ray examination showed no bone or 
joint abnormality.  The diagnosis was residuals of a right 
ankle fracture.  

In March 1997 the Board remanded the case to the RO for 
additional development.  In April 1997 the RO requested the 
National Personnel Records Center (NPRC) to conduct a search 
for any additional service medical records.  The NPRC 
responded later that month that all available service medical 
records had been forwarded to the RO in October 1992 and that 
there were no additional service medical records on file.  

In a June 1997 statement the veteran acknowledged having had 
inguinal hernia repair prior to entering service in 1983 but 
raised the possibility that such was aggravated by active 
service, alleging that it was found during a routine military 
examination.  He also stated that in 1996 Dr. Williams, his 
private physician, again mentioned the condition, but he did 
not elect surgical correction due to limited funds.  He 
stated that Dr. Williams also had treated him for arthritis 
prior to 1983 and he had flare-ups during active service.  
Additionally, the veteran reported that he had undergone 
right wrist surgery twice for removal of arthritic nodules 
during the prior year and was being treated by a 
rheumatologist.  

In September 1997, Dr. Williams submitted a copy of the 
veteran's medical records dated from December 1973 through 
March 1997.  The majority of these records either are 
duplicates of records that were previously submitted or they 
pertain to disabilities not at issue on appeal.  When the 
veteran was seen in May 1979 for ongoing complaints of 
anterior chest pain, the diagnoses were acute bronchitis, 
costochondritis and palindromic rheumatism arrested.  In 
April 1980, Dr. Williams noted that the veteran was having a 
flare-up of palindromic rheumatism.  The veteran had been off 
medication and had right shoulder pain as well as scattered 
joint pain.  In August 1980 the veteran complained of 
multiple joint pain without relief from medication.  His 
sedimentation rate was found to be slightly elevated and it 
was recommended that he consult a rheumatologist in the near 
future.  

In May 1996 the veteran was seen for a painful right wrist, 
which Dr. Williams identified as a ganglion cyst.  He also 
noted that the veteran had a reducible right inguinal hernia, 
which he had had for "a good while."  The veteran was 
referred for further evaluation of the ganglion cyst.  

Records from Dr. G. Melson reflect that in July 1996 the 
veteran underwent excision of the ganglion cyst.  On follow-
up examination in August 1996, the physician noted that the 
veteran's rheumatoid arthritis factor was 146.  The veteran 
stated he was receiving medication but he had not been 
treated by a rheumatologist and he indicated that he had no 
other joint involvement.  The possibility of a 
rheumatological evaluation was discussed but the veteran 
seemed to be doing well enough.  In September 1996 the 
veteran complained of stiffness and aching in his right wrist 
and hand, and of pain in his back, elbow and shoulder when 
lying down.  Dr. Melson recommended that the veteran see a 
rheumatologist at the VA.  The records indicate that in March 
1997 the veteran was seen for a follow-up of "his rheumatoid 
arthritis."  He reported continued problems with swelling, 
stating that he was not receiving treatment for rheumatoid 
arthritis and had not seen the rheumatologist at the VA as 
previously planned.  Examination showed recurrence of right 
wrist swelling in the same place where the mass had 
previously been excised.  It was fairly firm and consistent 
with synovitic changes.  Dr. Melson stated that the pathology 
report had findings that were consistent with "rheumatoid 
encephalitis," and recommended removal, again stating that 
the veteran should seek treatment from a rheumatologist at 
the VA.  Later that month the veteran underwent a right wrist 
synovectomy.  The pathology report confirmed rheumatoid 
synovitis.  The veteran was referred to a rheumatologist.  In 
May 1997 it was noted that although he apparently had seen 
the rheumatologist the diagnosis of rheumatoid arthritis had 
not been totally confirmed.  When the veteran was seen in 
August 1997 for follow-up of his wrist surgery, it was noted 
that the rheumatologist did not feel the veteran had definite 
systemic arthritis but he could not fully exclude it.  

The veteran underwent a VA digestive conditions examination 
in September 1999.  The VA examiner certified review of the 
claims folder in connection with that examination and noted 
the veteran's history of bilateral hernia repair prior to 
active service.  Physical examination showed a recurrence of 
the right inguinal hernia, which was reducible and operable.  
There was no ventral hernia, residuals of malignancy, or 
recurrence of the left inguinal hernia.  The diagnosis was 
recurrent right inguinal hernia and previous left inguinal 
hernioplasty.  Based on the review and examination, the 
examiner summarized that the veteran's bilateral inguinal 
hernia preexisted active service and had been operated on 
prior to service.  The examiner stated that the right hernia 
had recurred, but the left one was holding firm.  The 
examiner opined that the right inguinal hernia increased in 
severity during active service since it had now recurred, but 
that this was not beyond the normal progression of this 
disorder.  

The same VA examiner performed a VA joints examination in 
September 1999.  The examiner again certified review of the 
claims folder in connection with that examination.  The 
veteran reported that he had arthritis in multiple joints, 
including the wrists, ankles, knees and shoulders.  On 
physical examination there was some objective evidence of 
painful motion and some guarding of movement, but there was 
no edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement.  X-ray examinations of 
the wrists, ankles, knees and shoulders showed no 
abnormalities in the bones or overlying soft tissues in any 
of these joints.  The attending radiologist certified that he 
had personally reviewed the images and interpreted the 
studies.  The VA examiner also noted that the x-rays were 
read as normal.  The diagnosis was arthralgia of the wrists, 
ankles, knees and shoulders with slight loss of function due 
to pain.  The examiner opined that it was likely that the 
veteran's arthralgia, especially in the wrists, had its onset 
prior to active service and that the arthralgia was 
aggravated by active service.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or  
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994); 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (1999); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991);

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Arthritis may be presumed to have been incurred during active 
military service if manifested to a degree of 10 percent or 
more within the first year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  


Analysis

Arthritis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

The veteran reported in his original application for 
compensation that he had had arthritis from 1976 to 1986.  
The only reference to arthritis in the service medical 
records is a history reported by the veteran and comments by 
medical officers that are based such history.  In his October 
1981 Army Reserve report of medical history, the veteran 
first reported that he had been tested and treated for 
arthritis at two private hospitals in 1976.  However, the 
private medical records for that period do not show a 
diagnosis of arthritis.  Although these records show the 
veteran was admitted for evaluation of his complaints of 
multiple joint pain and soft tissue joint stiffness, his 
treating physician noted in August 1976 that the veteran had 
a negative rheumatoid arthritis test while he was in the 
hospital.  

When the veteran was evaluated by Dr. Williams in May 1979 
for complaints of chest pain, the diagnoses included 
palindromic rheumatism arrested, and in April 1980, the 
veteran was noted to be having a flare-up of palindromic 
rheumatism.  However, no results of diagnostic testing or any 
studies supporting the diagnosis were mentioned.  Although 
the veteran's sedimentation rate was slightly elevated when 
he was examined in August 1980, and he was advised to see a 
rheumatologist in the near future, there was no diagnosis of 
rheumatoid arthritis reported.  This evidence is dated prior 
to active service and does not relate palindromic rheumatism 
(or athritis) to any periods of reserve active duty for 
training.   

The veteran's service medical records for his period of 
active service do not show a diagnosis of arthritis.  On his 
medical history forms of November 1982, November 1986, March 
1988, August 1988, February 1990 and May 1991, the veteran 
reported having been tested and treated for arthritis at two 
private hospitals in 1976, and there are a few references to 
arthritis made by medical officers on the history forms.  
However, arthritis was never noted on any of the physical 
examinations conducted in conjunction with preparation of the 
history forms so the medical officer notations had to have 
been based on the history stated by the veteran.  As such, 
they do not constitute medical diagnoses.  Thus, the service 
medical records do not show findings or a competent diagnosis 
of arthritis.  

The post-service medical evidence also does not show a 
diagnosis of arthritis during the initial post-service year.  
Therefore, a presumption in favor of service connection is 
not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.  

The medical evidence does not establish that the veteran has 
arthritis of his wrists, ankles, knees, or shoulders, or a 
condition that is manifested by systemic arthritis.  He 
sustained a right ankle fracture during active service and 
has been granted service connection for the residuals of that 
injury.  The x-ray examination performed during the VA joints 
examination in September 1994 showed no bone or joint 
abnormality.  While the post-service medical records 
beginning in May 1996 show treatment and surgical removal of 
a recurrent ganglion cyst of the right wrist they do not show 
arthritis of the wrist.  In fact, x-ray examination of the 
wrist at that time was unremarkable.  Private physicians 
recommended rheumatologic evaluation, apparently because of 
the veteran's ongoing complaints of joint pain and his August 
1996 rheumatoid arthritis factor.  While rheumatoid synovitis 
was shown by post-surgical pathology examination and it 
appears that the veteran eventually saw a rheumatologist, Dr. 
Melson noted in May 1997 that the rheumatologist could not 
totally confirm the diagnosis of rheumatoid arthritis and 
reported in August 1997 that the rheumatologist did not feel 
the veteran had definite systemic arthritis.  In any event, 
none of the veteran's physicians has related the veteran's 
post-service right wrist mass, ganglion cyst, or rheumatoid 
synovitis to his active service.  

X-ray examination of the wrists, ankles, knees and shoulders 
during the VA joints examination in September 1999 showed no 
abnormalities in the bones or overlying soft tissues in any 
of those joints.  The examining radiologist certified that he 
had personally reviewed the images and interpreted the 
studies.  The clinical examiner also noted that the x-rays 
were read as normal and then diagnosed "arthralgia" of the 
wrists, ankles, knees and shoulders.  Although the examiner 
opined that it was likely that the veteran's arthralgia had 
its onset the prior to active service and was aggravated by 
active service, the issue before the Board is service 
connection for arthritis, not arthralgia.     

The medical evidence in this case does not show that the 
veteran has arthritis of his wrists, ankles, knees, or 
shoulders, or systemic arthritis and that such is related to 
service.  It also does not establish a nexus between any 
post-service right wrist mass, ganglion cyst, or rheumatoid 
synovitis and his active service.  

Since the determinative issue involves a medical question, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. at 93 
(1993) (citing Murphy, at 81). 

The veteran's statements that he has arthritis and that such 
is related to service do not constitute competent evidence to 
well ground the claim because he is not qualified to render a 
medical diagnosis or a medical opinion as to causation.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the veteran of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  In this case, the veteran has not identified any 
available medical evidence that would well ground his claim.  

The Board finds that arthritis of the joints was not shown 
during active service or during the initial post-service 
year, and the veteran has not presented or identified medical 
evidence that currently shows arthritis, including of the 
knees, wrists, ankles, or shoulders, or medical evidence 
relating any post-service arthritis to active service.  Thus, 
the veteran's claim of entitlement to service connection for 
arthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a).  


Left Inguinal Hernia

In his original application for compensation in November 1992 
the veteran reported that he had had a hernia in 1982.  The 
evidence dated prior to the veteran's entry into active 
service shows that he had a left inguinal hernia for which he 
underwent surgical repair.  In his May 1976 report of medical 
history he reported having been advised to have hernia 
operations.  The examining physician noted possible hernia, 
bilaterally.  In his October 1981 report of medical history 
the veteran again reported having been advised to undergo 
hernia correction.  During medical examination, the examining 
physician reported that the veteran had a large right 
inguinal hernia and a smaller left inguinal hernia.  

The veteran's November 1982 active duty entrance examination 
specifically notes that he had bilateral hernia scars and in 
a report of medical history he reported that he had undergone 
hernia surgery at a private hospital in 1982.  Since the 
veteran's left inguinal hernia condition was noted on his 
November 1982 service entrance examination, he is not 
considered to have been in sound condition when examined, 
accepted and enrolled for service.  38 C.F.R. § 3.304(b); 
Crowe v. Brown, 7 Vet. App. 238 (1994).  

The service medical records do not show that the veteran's 
preservice left inguinal hernia recurred or otherwise 
underwent an increase in severity during active service.  The 
reports of service medical examinations completed in November 
1986, March 1988, August 1988, February 1990 and May 1991 do 
not note a recurrent left inguinal hernia, and the other 
service medical records do not show findings, treatment or 
diagnosis of a recurrent hernia or of any related 
abnormality.  

It is further noted that none of the post-service medical 
evidence shows a recurrence of the veteran's left inguinal 
hernia.  When he was examined in March 1994 for chest pain, 
his history of prior bilateral inguinal hernia repair and a 
reducible right inguinal hernia were noted.  There was no 
mention of recurrence of the left inguinal hernia.  Other 
private medical records dated in May 1996 and June 1997 also 
note the preservice history of the bilateral hernia repair 
and the recurrence of the right inguinal hernia, but they do 
not show recurrence of the left inguinal hernia.  In fact, 
when the veteran underwent a VA digestive conditions 
examination in September 1999 to determine whether he did or 
did not have a recurrent inguinal hernia, only a right 
inguinal hernia was noted.  There was no recurrence of the 
left inguinal hernia and the diagnosis was previous left 
inguinal hernioplasty.  Based on the review and examination, 
the examiner concluded that the veteran's left inguinal 
hernia preexisted active service, that it had been operated 
on prior to service, and that the left hernia repair was 
holding firm.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has not submitted or identified available medical 
evidence showing that he has had a recurrence of his 
preexisting left inguinal hernia.

In this case, the veteran has not identified any available 
medical evidence that would well ground his claim.  McKnight 
v. Gober, 131 F.3d at 1484-1485; Robinette v. Brown, 8 Vet. 
App. at 80.  

The Board finds that the service medical records do not show 
treatment for left inguinal hernia symptoms or recurrence of 
a left inguinal hernia, and the veteran has not presented or 
identified medical evidence that currently shows he has a 
left inguinal hernia.  Thus, the veteran's claim of 
entitlement to service connection for left inguinal hernia is 
not well grounded.  38 U.S.C.A. § 5107(a).


Right Inguinal Hernia

In his original application for compensation in November 1992 
the veteran reported that he had had a hernia in 1982.  The 
pre-active duty evidence reflects that in a May 1976 report 
of medical history, the veteran reported having been advised 
to have hernia operations, and the examining physician noted 
possible hernia, bilaterally.  In his October 1981 report of 
medical history, the veteran again reported having been 
advised to undergo hernia correction, and a large right 
inguinal hernia and a smaller left inguinal hernia were noted 
on physical examination.  

The veteran's November 1982 active duty entrance examination 
specifically notes that the veteran had bilateral hernia 
scars, and in his report of medical history he stated that he 
had undergone hernia surgery at a private hospital in 1982.  
Since the veteran's right inguinal hernia condition was noted 
on his November 1982 service entrance examination, he is not 
considered to have been in sound condition in that regard 
when examined, accepted and enrolled for service.  38 C.F.R. 
§ 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).  

There is competent evidence of a current right inguinal 
hernia disability.  When the veteran was seen in March 1994 
for chest pain, a reducible right inguinal hernia was noted.  
The hernia was again noted when he was seen in May 1996 for a 
painful right wrist.   

The next question is whether the preexisting right inguinal 
hernia underwent an increase in severity during active 
service.  In that regard, no recurrent hernia was found on 
military physical examinations in November 1986, March 1988, 
August 1988, February 1990 or May 1991 and the service 
clinical records do not show a recurrent right inguinal 
hernia.  Although Dr. Williams noted in May 1996 that the 
veteran had had a reducible right inguinal hernia for some 
time, he did not in any way link the condition to the 
veteran's active service.  However, the VA examiner who 
performed the September 1999 digestive conditions examination 
did render an opinion that the veteran's preservice right 
inguinal hernia underwent an increase in severity during 
active service.  Based on the review of the record and the 
examination, that examiner opined that the veteran's right 
inguinal hernia increased in severity during active service 
since it had recurred.  

In view of the VA examiner's opinion, the Board finds the 
claim for service connection for a right inguinal hernia well 
grounded.  There is competent evidence indicating that a 
current disability of pre-service onset underwent an increase 
in severity during service.  Additionally, the Board finds 
that all relevant facts necessary for an equitable 
disposition of the issue of service connection for a right 
inguinal hernia have been obtained.  The RO has requested and 
obtained all available service medical records.  The evidence 
also includes all available post-service private medical 
records and the report of a VA compensation examination, 
which was specifically performed to determine whether the 
right inguinal hernia preexisted service, whether there was 
an increase during active service, and if so, whether this 
was due to the natural progression of that disorder.  

In this case, there is a presumption in favor of service 
connection because the VA examiner opined that there was an 
increase in disability during such service.  However, there 
also is a specific finding that the increase in service was 
due to the natural progress of the disease.  See 38 C.F.R. 
§ 3.306(a).  The September 1999 VA medical opinion is the 
only evidence of record that addresses these questions.  
Based on the a review of the records and examination, the 
examiner opined that although the right inguinal hernia 
increased in severity during active service, any increase in 
severity was not beyond the normal progression of this 
disorder.  Although the examiner did not explain the basis 
for concluding that since the hernia had recurred, it had 
increased during service, when there is no medical evidence 
of any recurrence or other relevant abnormality during 
service, clarification need not be obtained inasmuch as the 
examiner also found that any increase was not beyond normal 
progression.  This is the only medical opinion that addresses 
this question and it goes against the claim.  

Thus, the Board finds that the evidence clearly and 
unmistakably shows that any increase in severity of the 
veteran's preexisting right inguinal hernia during service 
was due to the natural progress of that condition and that it 
was not aggravated by active service.  38 U.S.C.A. § 1110, 
1111, 1131, 132, 1153; 38 C.F.R. § 3.303, 3.304, 3.306.

Other Considerations

In regard to the hernia claims, it is noted that when the 
veteran executed the 1988 report of medical history, a 
medical officer noted that the veteran had had hernia surgery 
"3 yrs ago," which would have been during active service. 
However, on the same report the veteran stated that the 
surgery had been in 1982, which was prior to service and 
consistent with the other evidence of record.  There is 
nothing in the record, including statements made by the 
veteran, to indicate that he had hernia surgery while on 
active duty and the notation suggesting surgery in 1985 
appears to be inadvertent.  Thus, the medical officer's 
notation is not sufficient to well ground the left inguinal 
hernia claim and it does not provide a basis for service 
connection for the recurrent right inguinal hernia.  Also, in 
regard to the veteran's contention that a hernia was found 
during a routine physical examination while he was on active 
duty, that statement is without any service medical record 
support.  The service medial records, including the reports 
of periodic examinations, do not show any notation of a 
recurrent inguinal hernia.  At most they show only residuals 
of the pre-active duty hernia surgery.   
Residuals of a Head Injury and a Skin Condition, including a 
Cyst

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In a written, signed statement received on June 9, 1997, the 
veteran has withdrawn his appeal on the issues of service 
connection for a skin condition, which includes a cyst, and 
residuals of a head injury.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal with respect 
to these issues and it is dismissed without prejudice.  

ORDER

Service connection for arthritis is denied.

Service connection for left inguinal hernia is denied.

Service connection for right inguinal hernia is denied.

The appeal of the issues of service connection for a skin 
condition, which includes a cyst, and residuals of a head 
injury is dismissed.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

